                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 NEUHTAH OPIOTENNIONE
 on behalf of herself and all others similarly situated,

                         Plaintiffs,                       Case No. 20-cv-1956
                 v.

 BOZZUTO MANAGEMENT COMPANY et. al.

                         Defendants.

    NOTICE REGARDING THE FACEBOOK AD TARGETING SETTLEMENTS

       Plaintiff Neuhtah Opiotennione hereby provides the Court with the instant Notice

Regarding the Facebook Ad Targeting Settlements.

       Yesterday, at the oral argument on Defendants’ Motion to Dismiss the First Amended

Complaint, in response to the Court’s inquiry about the March 2019 settlements with Facebook

over discriminatory advertising of housing, employment, and credit ads on its ad platform,

Plaintiff’s counsel agreed to submit information on the March 2019 settlements between Facebook

and the National Fair Housing Alliance, the Communications Workers of America, tenants, and

workers. Through this Notice, Plaintiff hereby provides such information, as described below.

       As the attached documents describe, the March 2019 settlements resolved several civil

rights lawsuits against Facebook, as well as two charges of discrimination that were pending before

the Equal Employment Opportunity Commission (EEOC). Collectively, these legal actions

challenged the targeting of housing, employment, and credit (HEC) advertisements on Facebook

based on protected classes such as age, gender, race, and national origin.

       Among the reforms that Facebook agreed to implement, and did implement in late 2019,

Facebook established a special portal for HEC ads to be created where advertisers cannot select

race, age, gender, narrow geographic areas like zip code, or other protected statuses as criteria to


                                                   1
determine the “audience selection” of the ad. (Audience selection is the group of people who will

be eligible to receive the ad when Facebook delivers the ad to the audience the advertiser chose,

see Am. Compl. ¶ 22, ECF No. 57). However, when advertisers begin to create their ads they will

only enter the special portal if they first see and then voluntarily check off a box that asks whether

the ad is a HEC ad.1

        Plaintiff’s claims in this case arose initially from housing ads that Defendants published on

Facebook prior to the implementation of these changes.

        Plaintiff hereby attaches the following documents regarding the Facebook settlements.

        1. Attached as Exhibit 1 is a summary of the March 2019 settlements prepared by the

            parties to the settlements and their counsel.

        2. Attached as Exhibit 2 is copy of the settlement that resolved Mobley v. Facebook, Inc., No.

            16-cv-06440-EJD (N.D. Cal.), a case in which the plaintiffs alleged that Facebook

            violated federal and state laws, including the federal Fair Housing Act and California’s

            equivalent fair housing law, by discriminating based on race and national origin in

            housing, employment, and credit ads.

        3. Attached as Exhibit 3 is a copy of the settlement that resolved EEOC charges brought

            by the Communications Workers of America and several workers against Facebook for

            denying employment ads based on age and gender to older people and women, as well


1
  The Settlement itself contemplated that the settlement would not eliminate all discriminatory
targeting of HEC ads, because advertisers must choose to enter the special portal by telling Facebook
that the ads are HEC ads and because Facebook’s “classifiers” system for detecting and blocking
HEC ads that were placed outside of the special portal will not always detect such ads. As recent
reporting from the MarkUp has revealed, HEC ads are still being published on Facebook
notwithstanding the settlement. Moreover, the settlements did not do anything to alter Facebook’s
ad delivery algorithm that, as Plaintiff alleges in this action, relies upon age to decide which users will
receive ads, including HEC ads. As Plaintiff has alleged, see, e.g., Am. Compl. ¶ 36, and as recent
investigations by the MarkUp have confirmed, HEC ads continue to be disproportionately delivered
in favor of certain protected classes and against others.


                                                    2
   a federal court action in which Facebook would have been a defendant (in the absence

   of this settlement), along with Amazon and T-Mobile, and the plaintiffs challenged the

   denial of employment ads to older people based on age, Communications Workers of

   America, Linda Bradley, et al. v. T-Mobile US, Inc., et al., No. 17-cv-07232-BLF (N.D. Cal.).

4. Attached as Exhibit 4 is a copy of the settlement that resolved National Fair Housing

   Alliance et al. v. Facebook, Inc., No. 18-cv-02689-JGK (S.D.N.Y.), in which a fair housing

   organization challenged Facebook’s denial of housing ads to its users based on a

   number of protected statuses as a violation of the Fair Housing Act and the New York

   City Human Rights Law. This is the action in which the United States of America filed

   a Statement of Interest, which Plaintiff attached as Exhibit 1 to her Opposition to the

   Motion to Dismiss in this action. See ECF No. 69-2.

5. Attached as Exhibit 5 are copies of two articles from the MarkUp, a news organization

   that focuses on technology, about the publishing of ads that circumvented the special

   portal created by the March 2019 settlement for housing, employment and credit ads,

   Corin Faife & Alfred Ng, Credit Card Ads Were Targeted by Age, Violating Facebook’s Anti-

   Discrimination Policy, the MarkUp (Apr. 29, 2021), https://themarkup.org/citizen-

   browser/2021/04/29/credit-card-ads-were-targeted-by-age-violating-facebooks-anti-

   discrimination-policy; Jeremy B. Merrill, Does Facebook Still Sell Discriminatory Ads, the

   MarkUp (Aug. 25, 2000), https://themarkup.org/ask-the-markup/2020/08/25/does-

   facebook-still-sell-discriminatory-ads.




                                          3
Dated: June 18, 2021                              Respectfully submitted,

_                                                 /s/ Peter Romer-Friedman
    Matthew K. Handley (D. Md. Bar # 18636)       Peter Romer-Friedman
    Rachel Nadas*                                 GUPTA WESSLER PLLC
    HANDLEY FARAH & ANDERSON PLLC                 1900 L Street, NW, Suite 312,
    200 Massachusetts Avenue                      Washington, DC 20036
    Seventh Floor                                 Telephone: (202) 888-1741
    Washington, DC 20001                          Email: peter@guptawessler.com
    Telephone: (202) 559-2411
    Email: mhandley@hfajustice.com
    Email: rnadas@hfajustice.com

    *pro hac vice forthcoming




                                              4
                               CERTIFICATE OF SERVICE

       I hereby certify that on June 18, 2021, I filed the foregoing document with the Court’s

CM/ECF system, which will serve it on all counsel of record in this matter.




                                                           /s/ Peter Romer-Friedman              _
                                                          Peter Romer-Friedman




                                                5
